Citation Nr: 1038066	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  06-02 735	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for fibrocystic breast 
disease.

2.  Entitlement to service connection for fibrocystic breast 
disease.

3.  Entitlement to service connection for left ankle and left 
lower leg disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran served on active duty from April 1988 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from April 2005 and January 2009 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in Roanoke, 
Virginia (RO).  

In the April 2005 rating decision on appeal, the RO denied 
reopening the claim service connection for fibrocystic breast 
disease.  In a December 2007 Supplemental Statement of the Case, 
the RO found that new and material evidence had been received, 
reopened the claim for service connection for fibrocystic breast 
disease, and denied the claim on a de novo basis.  

The Board notes, however, that even if the RO determined that new 
and material evidence was presented to reopen the claim for 
service connection for fibrocystic breast disease, such is not 
binding on the Board, and the Board must first decide whether 
evidence has been received that is both new and material to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening 
is unlawful when new and material evidence has not been 
submitted).  Consequently, the Board will adjudicate the question 
of whether new and material evidence has been received, 
furnishing a complete explanation as to its reasons and bases for 
such a decision.  

As the issue of service connection for posttraumatic stress 
disorder was granted by rating decision in November 2009, it is 
no longer part of the Veteran's appeal.

The Veteran was scheduled for a personal hearing before a member 
of the Board sitting in Washington, D.C., in April 2010 but could 
not attend the hearing.  She requested a new hearing date, and a 
letter was sent to her in June 2010 in which it was noted that 
she was scheduled for a Board hearing in Washington, D.C., in 
September 2010.  However, the Veteran failed to appear for the 
September 2010 hearing without explanation.  Consequently, her 
request for a Board hearing is considered withdrawn.  See 
38 C.F.R. § 20.702(d) (2009).
The now reopened claim of service connection for fibrocystic 
breast disease is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  

FINDINGS OF FACT

1.  The original claim of service connection for fibrocystic 
breast disease was denied by an unappealed rating decision in 
August 2001.  

2.  The additional evidence received subsequent to the August 
2001 rating decision is not cumulative or redundant of evidence 
previously of record and by itself or in connection with the 
evidence previously assembled raises a reasonable possibility of 
substantiating the claim of service connection for fibrocystic 
breast disease.  

3.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate her claim for service connection for disability of 
the left ankle and left lower leg, and she has otherwise been 
assisted in the development of her claims.

4.  The Veteran's statements that left ankle and left lower leg 
disability is due to service are competent, non-credible, non-
probative evidence.

5.  The Veteran does not have left ankle and left lower leg 
disability that is due to or aggravated by an event or incident 
of her active service.


CONCLUSIONS OF LAW

1.  The August 2001 rating decision which denied entitlement to 
service connection for fibrocystic breast disease is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the August 2001 decision is new and 
material with respect to the issue of service connection for 
fibrocystic breast disease and the claim of entitlement to 
service connection for fibrocystic breast disease is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for service connection for left ankle and left 
lower leg disability are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied with respect to the issues decided herein.  

Initially, as to the claim for whether new and material evidence 
has been submitted to reopen the claim for service connection for 
fibrocystic breast disease, because the Board is reopening, there 
need not be a discussion on whether the duty to notify has been 
met, as the Veteran's claim has been successful and any error was 
not prejudicial.  

The United States Court of Appeals for Veterans Claims (Court) 
held that 38 U.S.C.A. § 5103(a), as amended by the VCAA, and 
38 C.F.R. § 3.159(b), as amended, which pertain to VA's duty 
to notify a claimant who had submitted a complete or 
substantially complete application, apply to those claimants 
who seek to reopen a claim by submitting new and material 
evidence pursuant to 38 U.S.C.A. § 5108.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the 
Veteran in March 2008, prior to adjudication, which informed her 
of the requirements needed to establish entitlement to service 
connection.  In accordance with the requirements of VCAA, the 
letter informed the Veteran what evidence and information she was 
responsible for obtaining and the evidence that was considered 
VA's responsibility to obtain.  In that letter, the RO also 
informed her about disability ratings and effective dates if a 
service connection claim is granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although no nexus opinion has been obtained on the issue of 
service connection for disability of the left ankle and left 
leg, none is needed.  Such development is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but contains 
competent evidence of diagnosed disability or symptoms of 
disability; establishes that the Veteran experienced an event, 
injury or disease in service, or has a presumptive disease 
during the pertinent presumptive period; and indicates that 
the claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  Because not all of 
these conditions have been met, as will be discussed below, a 
VA examination is not necessary.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  Specifically, the Court held that the 
third element, an indication that the current disability or 
symptoms may be associated with service, establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the two.

The medical evidence does not show any complaints or findings 
of a disability of the left ankle and/or left leg until a 
number of years after service separation and does not contain 
any medical report suggesting a connection between a left 
lower extremity disability and service.  Consequently, the 
Veteran has not presented evidence indicating a nexus between 
a current condition and service.  Thus, there exists no 
reasonable possibility that a VA examination would result in 
findings favorable to the Veteran.  Accordingly, the Board 
finds that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board concludes that all available evidence that is 
pertinent to the claims has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issues addressed below.  The Veteran has been 
given ample opportunity to present evidence and argument in 
support of her claims.  The Board additionally finds that 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2009).  

Analysis of the Claims

New and Material

In general, unappealed rating decisions are final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, [VA] shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see 
also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must 
first determine whether the evidence presented or secured since 
the last final disallowance of the claim is new and material.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The issue of service connection for fibrocystic breast disease 
was originally denied by a rating decision dated in August 2001 
because the evidence did not indicate that the Veteran had a 
breast disease for which compensation benefits could be granted.  
The Veteran was notified of the denial later in August 2001, and 
she did not timely appeal.

The evidence on file at the time of the August 2001 RO 
decision consisted of private treatment records dated in 
October and November 1997 and a January 1998 VA examination 
report.   

Private hospital records for October 1997 reveal a diagnosis 
of fibrocystic disease after a breast biopsy.  Fibrocystic 
disease of the breasts was also diagnosed on VA evaluation in 
January 1998.

Evidence received after August 2001 consists of the Veteran's 
service treatment records, VA and private treatment records 
dated from February 2002 to September 2009, a March 2007 
Social Security Administration decision, and written 
statements by and on behalf of the Veteran.

In order for the Veteran's claim to be reopened, new and material 
evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  There must be new and material evidence as to any 
aspect of the Veteran's claim that was lacking at the time of the 
last final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to 
be evidence that the Veteran currently has fibrocystic breast 
disease due to an event or incident of her period of active 
service and that this is a disability for which service 
connection can be awarded.  

The evidence received after August 2001 includes the Veteran's 
service treatment records, which reveal that she was seen in 
April 1989 for breast complaints; the diagnosis was probable 
fibrocystic mastopathy.  

The Veteran's service treatment records are new and material.  
They are new because they were received by VA after August 
2001 and they are material because they raise a reasonable 
possibility of substantiating the claim.  Therefore, new and 
material evidence has been submitted and the claim for service 
connection for fibrocystic breast disease is reopened.

Service Connection

The Veteran contends that service connection for disability of 
the left ankle and left lower leg is warranted because she 
complained about a left foot problem in service and because the 
condition is secondary to onychomycosis and toenail problems of 
the left foot.  Because there is no competent medical evidence 
linking the diagnosis of a left lower extremity disability to any 
incident of military service, the claim will be denied.

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  

In order to establish service connection for a disorder, there 
must be (1) competent evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The Veteran's service treatment records reveal that she 
complained in April 1989 of a blister of the left foot, which was 
noted to be probable early dermatophytosis.  A ganglion cyst of 
the right Achilles tendon and right Achilles tendonitis were 
reported in October 1990.  No separation evaluation report is of 
record.

Although onychomycosis of the left great toenail was diagnosed on 
VA evaluation in January 1998, the initial post-service notation 
of a left ankle or left leg disability was not until February 
2002, which is more than 10 years after service separation, when 
the Veteran underwent surgery at Sentara Hampton General Hospital 
for lateral malleolus fracture dislocation of the left ankle.  
Subsequent VA treatment records show continued treatment for left 
ankle disability.  There is no nexus opinion on file in support 
of the Veteran's claim for service connection for a disability of 
the left ankle and left lower leg.  

As there is no evidence of a left ankle or left lower extremity 
disability in service, no complaints or medical notation of a 
left ankle or left lower extremity disability until a number of 
years after service separation, and no nexus opinion in favor of 
the claim, all of the above elements necessary to warrant 
entitlement to service connection have not been shown.  
Consequently, service connection for a left ankle and left lower 
extremity disability is denied.

The Board has considered the written statements on file in 
support of the Veteran's service connection claim.  To the extent 
that she has alleged that she currently has a left ankle and left 
lower leg disability due to service, the Board finds this 
contention not credible, as the objective evidence of record does 
not substantiate her allegation, as noted above.  Although one of 
the Veteran's contentions is that her left lower extremity 
disability is secondary to onychomycosis of the left toenails, 
the left foot blister in service did not involve the toenails and 
onychomycosis, which was not shown until January 1998, is not 
service connected.

Finally, in reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the service connected claim denied above, 
the doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for fibrocystic breast disease, the 
appeal to this extent is allowed subject to further action as 
discussed hereinbelow.  

Service connection for left ankle and left lower leg disability 
is denied.


REMAND

The Board has found that the Veteran has submitted new and 
material evidence to reopen her claim of entitlement to service 
connection for fibrocystic breast disease.  

Although the service treatment records are new and material with 
respect to the issue of service connection for fibrocystic breast 
disease, there is no medical evidence on file showing fibrocystic 
breast disease since January 1998 and no nexus opinion linking a 
current breast condition to service.  Consequently, additional 
development is needed prior to final Board adjudication.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the Veteran 
has an obligation to report for that examination.  Pursuant to 
38 C.F.R. § 3.327(a) (2009), an examination will be requested 
whenever VA determines, as in this case, that there is a need to 
confirm the existence and to verify the etiology of a disability.  
See also 38 C.F.R. § 3.159 (2009).  

Therefore, the issue is REMANDED to the AMC/RO for the following 
actions:  

1.  The AMC/RO will take appropriate action to 
contact the Veteran and ask her to provide the 
names, addresses and approximate dates of 
treatment for any health care providers, 
including VA, who may possess additional 
records pertinent to treatment involving 
fibrocystic breast disease since January 1998.  
After obtaining any necessary authorization 
from the Veteran for the release of her 
private medical records, the AMC/RO should 
obtain and associate with the file all records 
that are not currently on file.  If the AMC/RO 
is unsuccessful in obtaining any such records 
identified by the Veteran, it should inform 
the Veteran and her representative of this and 
request them to provide a copy of the 
outstanding medical records if possible.  

2.  The AMC/RO will then schedule the Veteran 
for a VA examination by an appropriate health 
care provider to determine the etiology of any 
current fibrocystic breast disease.  The 
following considerations will govern the 
examination:

a.  The entire claims folders and a copy of 
this remand must be made available to the 
examiner in conjunction with this 
examination.   The examination report must 
reflect review of pertinent material in the 
claims folder.  

b.  After reviewing the claims file and 
examining the Veteran, the examiner must 
provide an opinion on whether the Veteran 
currently has fibrocystic breast disease 
that is etiologically related to her 
active service.  

c.  In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the 
evidence of record.  If the examiner is 
unable to render an opinion without 
resort to speculation, he or she must so 
state.

d.  If the examiner responds to the above 
inquiry that he/she cannot so opine 
without resort to speculation, the AMC/RO 
will attempt to clarify whether there is 
evidence that must be obtained in order 
to render the opinion non-speculative and 
to obtain such evidence.  

Any necessary tests or studies must be 
conducted, and all clinical findings will be 
reported in detail and correlated to a 
specific diagnosis.  The report prepared must 
be typed.

3.  The AMC/RO must notify the Veteran that it 
is her responsibility to report for the above 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report for 
the aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent was 
returned as undeliverable.  

4.  Following completion of all indicated 
development, the AMC/RO will readjudicate the 
reopened claim of service connection for 
fibrocystic breast disease, taking into 
consideration any and all evidence that has 
been added to the record since its last 
adjudicative action.  If the benefit sought on 
appeal remains denied, the Veteran will be 
provided a Supplemental Statement of the Case, 
which should include all pertinent law and 
regulations.  The Veteran and her 
representative will then be given an 
appropriate opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran may 
present additional evidence or argument while the case is in 
remand status at the AOJ.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


